Citation Nr: 1530185	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  11-21 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD. 


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from June 1954 to January 1974, including service in the Republic of Vietnam.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied the claim of entitlement to service connection for PTSD.  The Veteran appealed the denial in this decision and the matter is now before the Board.  

The Veteran testified before the undersigned Veterans Law Judge sitting at the Denver RO in April 2015.  A transcript of his testimony has been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By an April 2006 rating decision, the RO in Cleveland, Ohio denied the Veteran's claim of entitlement to service connection for PTSD.  The Veteran did not appeal the decision or submit any additional evidence within the one year appeal period.

2.  Evidence received since the April 2006 rating decision relates to previously unestablished facts necessary to substantiate the claim of entitlement to service connection for PTSD. 


CONCLUSIONS OF LAW

1.  The April 2006 rating decision that denied entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  New and material evidence has been received since the April 2006 rating decision to reopen the Veteran's claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran is seeking to reopen a previously denied claim of entitlement to service connection for PTSD.  Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed, unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Cleveland RO denied the Veteran's claim of entitlement to service connection for PTSD in an April 2006 rating decision.  The RO denied his claim because the evidence did not show that the Veteran had PTSD at that time and it did not show that any PTSD symptoms began in or were caused by active duty service.  The Veteran was notified of this decision by a May 2006 letter and he did not appeal the decision or submit new and material evidence within the one year appeal period.  Thus, the Board finds that the April 2006 rating decision issued by the Cleveland RO is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Since that time, numerous private treatment records, including clinical psychology notes from October 2009 and February 2010, have been associated the claims file showing that he was diagnosed with PTSD and major depressive disorder.  Furthermore, these new private treatment records, as well as additional statements from the Veteran and his representative, associated the Veteran's PTSD symptoms to his active military service in the Republic of Vietnam.  In light of the fact that the threshold for substantiating a claim is low, the Board determines that this new lay and medical evidence suffices as evidence of previously unestablished facts necessary to substantiate the claim of entitlement to service connection for PTSD.  

Moreover, a claim for service connection for a mental disability may encompass claims for service connection of any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the Secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has taken an expansive view of the Veteran's claim pursuant to Clemons and the reopened claim should be characterized.  Thus, the Board concludes that the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is reopened.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); Dingess/Harman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  In the present case, the Board is granting the claim to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  Because this decision constitutes a full grant of the benefit sought on appeal, no further discussion regarding VCAA notice or assistance duties is required.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is reopened, and to that extent only, the appeal is granted.


REMAND

Unfortunately, the Board must remand this matter for additional evidentiary development, including contacting the Joint Services Records Research Center (JSRRC) to attempt to verify the Veteran's stressors, and to afford the Veteran a VA examination for his psychiatric symptoms if the evidence warrants it.  

Service connection for PTSD requires the presence of three elements: (1) a current medical diagnosis of PTSD; (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2014).  With respect to the third element, if the evidence shows that a veteran engaged in combat and the veteran is claiming a combat-related stressor, no credible supporting evidence is required.  Id.; see Doran v. Brown, 6 Vet. App. 283 (1994).  

The Veteran has consistently contended that he has PTSD as a result of several claimed in-service stressors.  Most recently in the April 2015 Board hearing, he contended that he had in-service stressors from his active service in the Republic of Vietnam.  He testified that while travelling as a passenger in a helicopter in Vietnam, he witnessed the shooting death of four people shot by the helicopter gunner.  During a VA examination in June 2011, he indicated that this stressor occurred on June 14, 1966.  The Board notes that although VA associated the Veteran's service personnel records with his claims file, which show that he was stationed in the Republic of Vietnam from November 1965 to October 1966, VA has not attempted to verify this claimed stressor with any records repository, including the JSRRC.  Thus, on remand, the RO should attempt to verify this claimed stressor.  

He also indicated during the April 2015 Board hearing that he was present when the military base in Nha Trang, Vietnam was attacked with bomb blasts, which shook the building where he was located, and that he feared for his life during these attacks.  He contended that the attack happened at 3:00 am, and that now he wakes up very night at 3:00 am due to this incident.  In a September 2014 statement in support of his claim, he indicated that this stressor occurred in May 1966.  He also indicated in this statement in support of his claim that he experienced fear after hearing mortars detonating while stationed in Saigon, Vietnam in November 1965.  

The Board notes that a veteran's testimony, by itself, can establish the occurrence of an in-service stressor event if the requirements of 38 C.F.R. § 3.304(f)(3) are met.  The revised 38 C.F.R. § 3.304(f)(3) reduces the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 through 39852 (July 13, 2010).  The revised 38 C.F.R. § 3.304(f)(3) provides that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

The record does not show that the RO attempted to verify whether the Nha Trang base was subject to attack in May 1966 and whether there were incidents of mortar fire around Saigon in November 1965.  Thus, on remand, the RO should attempt to verify these stressors.  

Finally, this matter should be remanded to afford the Veteran another VA examination for his psychiatric symptoms, if the new evidence warrants it.  In particular, the claims file includes VA examinations from January 2006 and June 2011 during which the examiners did not diagnose the Veteran with any sort of psychiatric disorder.  The January 2006 examiner noted that he denied symptoms consistent with a mood or anxiety disorder.  The June 2011 examiner opined that although he reported symptoms of PTSD, these symptoms did not appear to be severe or frequent enough to warrant a clinical diagnosis at that time.  These examiners assigned Global Assessment Function (GAF) scores of 72 and 75, respectively. 

The findings of these examiners are in stark contrast to private treatment records from a private clinical psychologist, a "Dr. S.B.," who diagnosed the Veteran with PTSD and major depressive disorder in October 2009.  These private treatment records indicated that his symptoms were quite severe, including intrusive memories, nightmares, hyperarousal, social withdrawal, diminished ability to concentrate, etc.  In fact, this private doctor routinely assigned GAF scores in the 40s and 50s for the Veteran's symptoms.  Moreover, these records showed that he sought treatment on a weekly basis for in 2009 and 2010, and that he was being treated by this physician on a monthly basis thereafter. 

In several private treatment records, as well as a July 2010 letter, "Dr. S.B." specifically attributed his PTSD to several in-service stressors, including witnessing the death of four or five people killed by a door gunner machine gun and hearing mortars and rockets exploding while stationed in Saigon.  While the Board finds this doctor's opinions convincing, it notes that the provisions of 38 C.F.R. § 3.304(f)(3) (2014) do not apply as she is not a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted.  However, the Board concludes that the evidence is at least in equipoise in showing that the Veteran has a current medical diagnosis of an acquired psychiatric disorder, to include PTSD.  Thus, on remand, if the evidence warrants it, the Veteran should be afforded a new VA examination to determine whether any current psychiatric symptoms, including symptoms of PTSD, are etiologically related to his active military service.  The Board notes that the Veteran has indicated during the April 2015 Board hearing that the most convenient location for any future psychiatric VA examination is the VA facility in Colorado Springs, Colorado.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact all pertinent military authorities and the JSRRC, as appropriate, to ascertain any unit or company records in order to verify the Veteran's alleged stressor of witnessing the shooting of four or five people by a helicopter door gunner in June 1966 while travelling in a helicopter.  

Associate with the claims file all records and responses from all pertinent military authorities and the JSRRC.  All efforts to obtain records from all pertinent military authorities and the JSRRC should be fully documented.  All facilities from which records are requested should provide a negative response if the records are not available.  

If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, describe further action to be taken, and give the Veteran and his representative the opportunity to submit the requested information as required under 38 U.S.C.A. § 5107A (West 2014) and 38 C.F.R. § 3.159(c) (2014).

2.  Contact all pertinent military authorities and the JSRRC, as appropriate, to verify the Veteran's alleged stressors of being subjected to detonating mortars and bombs while stationed in Saigon, Vietnam in November 1965 and while stationed at the Nha Trang base in May 1966.  

Associate with the claims file all records and responses from all pertinent military authorities and the JSRRC.  All efforts to obtain records from all pertinent military authorities and the JSRRC should be fully documented.  All facilities from which records are requested should provide a negative response if the records are not available.  

If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, describe further action to be taken, and give the Veteran and his representative the opportunity to submit the requested information as required under 38 U.S.C.A. § 5107A and 38 C.F.R. § 3.159(c).

3.  Following the above developments, if any new evidence warrants it, arrange for the Veteran to undergo a VA psychiatric examination to determine the nature and etiology of any current psychiatric symptoms, including PTSD, and their relationship, if any, to military service and any incident thereof, to specifically include the claimed stressors of witnessing the death of four or five people in June 1966, and being subjected to mortar and bomb explosions in Saigon in November 1965 and at Nha Trang base in May 1966.  

After reviewing the entire claims file, including this Remand, the examiner should state whether any current acquired psychiatric disorder, to include PTSD, is at least as likely as not (i.e., a 50 percent degree of probability or greater) related to any in-service incident, to specifically include the claimed stressors of witnessing the death of four or five people in June 1966, and being subjected to mortar and bomb explosions in Saigon in November 1965 and at Nha Trang base in May 1966.  

The examiner should provide a detailed rationale for all opinions and conclusions expressed and is advised not to rely on the mere absence of in-service complains or treatment, or the length in time between separation from service and the Veteran's claim for compensation.  In reaching an opinion, the examiner should review the service and post-service records, including the Veteran's documented medical history and all lay evidence of record. 

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of causation as it is to find against it.

4.  After completing all indicated developments, readjudicate the claim to service connection for an acquired psychiatric disorder, to include PTSD, in light of all the evidence of record.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


